Citation Nr: 0815244	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  02-20 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1952 to March 
1954.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO) which denied service connection 
for glaucoma.  

The Board remanded the case to the RO for further development 
in March 2004.  In a subsequent August 2005 decision, the 
Board affirmed the RO's denial of the benefit on appeal.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court or CAVC).  In November 
2007, the Court vacated that Board's decision and remanded 
the case to the Board for readjudication in compliance with 
its decision.  The case is once again before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court remanded the present appeal to the Board in 
November 2007.  The Court determined that the Board erred in 
failing to ensure compliance with its own March 2004 remand 
order.  The Board remanded the claim in March 2004 for a VA 
examination.  The examiner was requested to review all 
pertinent records associated with the claims file.  A clear 
rationale for all opinions and a discussion of the facts and 
medical principles was to be provided.  The Court found that 
the discussion of medical principles and rationale requested 
by the Board was absent, and there was no indication that the 
veteran's records were reviewed.  The Court also noted that 
the veteran's March 1954 separation examination report 
reflects "other minor complaints of no clinical 
significance."  The Court indicated that a VA examiner who 
reviewed the claims file might have asked the veteran about 
the noted complaints.  The Court stated that without such 
inquiry, the Board was unable to conclude that they were not 
early indicators of glaucoma.  The Court also stated that the 
medical examination report seemed to assume that service 
connection depends on identifying a traumatic injury to the 
eye during service that might have caused glaucoma.  The 
Court emphasized that the appellant need only show that the 
onset of the condition was coincident with his time of 
service, and thus it was unclear as to whether the examiner 
considered other causative factors during service in its 
analysis of etiology.  

The Board finds that a remand is necessary to comply with the 
instructions of the November 2007 Court remand, prior to 
reconsideration of the appeal by the Board.  In this case, a 
new VA examination, which includes a review of the claims 
file, is necessary.  See Stegall v. West, 11 Vet. App. 268, 
270 (1998), (holding that a remand by the Board imposes upon 
the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand).  The examiner must 
review all pertinent evidence in the claims folder, and 
indicate that such a review was accomplished, and must 
provide a clear rationale for all opinions and a discussion 
of the facts and medical principles.  The examiner should 
address findings from the veteran's March 1954 separation 
examination, and should ask the veteran about the "minor 
complaints" noted on his separation examination report in 
formulating his or her opinion regarding etiology.  

During the pendency of this appeal, the Court held that the 
Veterans Claims Assistance Act of 2000 (VCAA) notice 
requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). In the present appeal, the RO can cure any 
deficiency with respect to this matter.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should schedule the veteran for 
a comprehensive VA ophthalmology 
examination to determine the etiology of 
the veteran's glaucoma.  The claims folder 
must be made available to the examiner for 
review prior to examination.  The examiner 
should review all pertinent records 
associated with the claims file, to 
include the veteran's March 1954 
separation examination report, and VA and 
private treatment records.  

- The examiner must indicate that a 
complete review of the claims folder was 
accomplished.

- The examiner should ask the veteran 
about the "minor complaints" noted on 
his March 1954 separation examination 
report and the examiner should comment on 
the significance of such complaints.

- The examiner should state whether it is 
at least as likely as not that glaucoma 
was incurred in service.  In responding to 
the etiology question, the examiner should 
consider all possible causative factors, 
and should note that the evidence need 
only show that the onset of the condition 
was coincident with his time of service 
and it is not required that the veteran's 
glaucoma was caused by trauma in service.  
The examiner must provide clear rationale 
for his or her opinion with references to 
the evidence of record and must provide a 
discussion of the facts and medical 
principles involved.   

The RO should review the examination 
report to ensure that it is in complete 
compliance with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
